DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/25/2022 have been fully considered but they are not convincing.
The Applicant argues that Greiser’s element 154, which shows a recess in the ground plane 150 and having a gap between the antenna element 152 and ground plane 150 is not a “recess” and instead a “linear structure, not a recess”. Applicant further argues that the gap 154 does not ‘receive’ the antenna. However, the Examiner respectfully disagrees because Applicant’s own recess 330 in FIG. 3 seems to be a recess/opening in the ground plane 322 similar to Greiser. Further it seems the Applicant’s recess 330 is not shown to be deeper than a recess/pocket in the ground plane which allows the antenna to be received in the recess so that it may be flush with the ground plane similar to Greiser. That Greiser contains a gap between the antenna element and the ground plane does not preclude or negate that there is a recess in Greiser that receives the antenna element therein. In addition, Applicant’s drawing and disclosure does not provide additional details of the depth into the antenna layers of the recess/pocket; only that it is provided in the body/ground 322. Accordingly the rejection incorporates the use of the ground plane on the surface of the antenna layer with a recess therein for the antenna elements. Subsequently the rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27-28 recite “discrete devices”. The limitation is indefinite because it is unclear what ‘discrete’ means in the claim; for example, the antennas are not discrete in a definite sense because they are not separate and independently operating devices, rather, they work together to form an array. In addition there are feed lines 376 which feed multiple antennas, thus the devices are not ‘discrete’. Subsequently, the Specification makes no mention of discrete devices being positioned within the pocket or recess so as to clarify the meaning of ‘discrete’.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-4, 7-10, and 13-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5666127 (hereinafter “Kochiyama”) in view of US 4063246 (hereinafter “Greiser”).
Claim 1, 3 and 22-23: Kochiyama teaches an antenna assembly (e.g., 1 in FIG. 1, 101 in FIG. 4) comprising: a flat antenna layer (e.g., see 19 in FIG. 1, 2) forming a first outer surface of said antenna assembly or having an outward facing surface (e.g., see conductive surface layer 23 of antenna layer 19 constituting microstrip antenna elements 4, e.g., see Col. 3, Lns. 53-68), said antenna layer having electronic components or with one or more antennas (e.g., see 4/23 being antennas/electronic components) at said first outer surface of said antenna assembly (e.g., being at a first outer surface); a flat solar layer (e.g., see 3 in FIG. 1, 2) generating solar power (e.g., see Col. 3, Lns. 20-22) forming a second outer surface of said antenna assembly (e.g., see layers 11-13, e.g., see Col. 3, Lns. 41-51), said solar layer having a flat solar plate (e.g., layer of 11 constituting flat plate) with one or more solar cells at said second outer surface of said antenna assembly (e.g., 11-13); the antenna layer utilizing the solar power generated by said solar layer (e.g. antennas utilizing power); and a flat structural/support layer having a flat support structure (e.g., see 10 and/or 22) sandwiched between said antenna layer and said solar layer (as shown).
Kochiyama does not teach wherein said antenna layer which is an outward facing surface which is a flat antenna metal plate with a plurality of recesses, and each recess is formed in said outward facing surface of said antenna layer and extends inward from said outward facing surface, and wherein at least one of the plurality of antennas/electronic components is received in each of the plurality of recesses.
However Greiser teaches an antenna assembly (e.g., see FIGS. 9-12) comprising an outward facing surface which is a flat antenna layer (e.g., see 150, 152 in FIG. 9 or 200, 202, 204, 206, 208 in FIG. 11), said antenna layer having a flat antenna metal plate with a plurality of antennas (e.g., see 202, 204, 206, 208), wherein said flat antenna layer has a plurality of recesses (e.g., see recesses 154, 210, 212, 214, 216), and each recess is formed in said outward facing surface of said antenna layer and extends inward from said outward facing surface (wherein the recesses have edges 152, 210, 212, 214, 216 which extend from the outward facing surface inwards), and at least one of the plurality of antennas is received in each of the plurality of recesses (as shown).
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement an arrangement of the plurality of antennas of Kochiyama as taught by Greiser wherein the microstrip antennas are implemented with a flat antenna layer comprising a flat outward facing antenna plate having a plurality of recesses for the plurality of antennas being received in each recess and each recess is formed in said outward facing surface of said antenna layer and extends inward from said outward facing surface as taught by Greiser in order to form a surface where the antennas and the support structure of the antennas is flush to reduce any detachment in case of damage or for a more conformal surface to implement reduced resistance as taught by Greiser (e.g., see Col. 1, Lns. 5-15) or to implement a coplanar stripline antenna arrangement for the antenna radiators improving isolation of the antenna reducing interference from external or other surfaces of the assembly (e.g., see Col. 1, Lns. 48-59).
Claim 2: Kochiyama teaches an antenna assembly array comprising two or more of the antenna assemblies according to claim 1, the antenna assemblies being connected together to form an antenna assembly array (e.g., a plurality of assemblies 1 on 101 in FIG. 4 where at least two are shown), each of said plurality of antenna assemblies generating solar power and utilizing the solar power generated at that each of said plurality of antenna assemblies (Id.).
Claim 4: Kochiyama teaches the assembly of claim 3, wherein said structural layer is rigid (e.g., wherein 22/10 supports the layers).
	Claim 7: Kochiyama teaches the assembly of claim 3, wherein said support structure has a honeycomb pattern (e.g., see Col. 3, Lns. 43-44; Col. 4, Lns. 14-25).
	Claim 8: Kochiyama teaches the assembly of claim 3, wherein said antenna layer, said solar layer and said structural layer are lightweight (wherein they are utilized in space for lightweight application, e.g., also see Col. 2, Ln. 44).
	Claim 9: Kochiyama teaches the assembly of claim 3, wherein said antenna assembly is flat and thin (e.g., as shown in FIG. 1).
	Claim 10: the modified invention of Kochiyama teaches the assembly of claim 3, wherein said flat support structure is sandwiched between said antenna plate and said solar plate (e.g., 10 formed between 3 and 5).
Claim 13: Kochiyama does not explicitly teach the assembly of claim 3, further comprising one or more front end modules, each associated with one of same one or more antennas.
	However the Examiner takes Official/Judicial Notice that a front end module for each of an antenna element is ‘old and well-known in the art’. 
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan provide one or more front end modules, each associated with one of same one or more antennas in order to implement a one on one ratio of front end module to antenna for increasing independence of the antenna elements, e.g., so that interference or failure of a commonly used front end module will not render all or more than one antenna element ineffective, or in order to implement additional reduced signal interference from other electronic devices.
	Claim 14: Kochiyama teaches the assembly of claim 3, wherein said one or more antennas each comprise one or more antenna elements (e.g., wherein each 4/23 is an antenna element).
	Claim 15: Kochiyama teaches the assembly of claim 3, wherein said one or more antennas each communicate with user devices on Earth (e.g., see Col. 1, Lns. 20-25).
	Claim 16: Kochiyama teaches the assembly of claim 3, wherein said one or more solar cells generate power utilized by said plurality of antennas (e.g., see Col. 4, Lns. 33-35).
	Claim 17: Kochiyama teaches the assembly of claim 3, further comprising a processing device for operating said plurality of antennas (e.g., see processing layer 22).
	Claim 18: Kochiyama teaches the assembly of claim 17, wherein said one or more solar cells generate power utilized by said processing device (e.g., see Col. 4, Lns. 33-35).
	Claim 19: Kochiyama teaches the assembly of claim 3, wherein said first outer surface faces Earth (e.g., see Col. 1, Lns. 20-25).
	Claim 20: Kochiyama teaches the assembly of claim 19, wherein said plurality of antennas communicate with user devices on Earth (e.g., see Col. 1, Lns. 20-25) without obstruction or interference from the assembly (e.g., wherein there is no additional interference presented by 1/101).
Claim 21: Kochiyama teaches a method of communicating comprising transmitting and/or receiving signals to and/or from the assembly of claim 1 (e.g., see Col. 2, Lns. 34-45).
Claim 24: Kochiyama teaches the antenna assembly array of claim 2, wherein the plurality of antennas are coupled together with connectors (e.g., see connector arms in FIG. 4 coupling 1/100 in 101 or connectors from circuit connection lines for antennas from 29, 31, 38, see Col. 4, Lns. 1-33).
Claim 25: Kochiyama teaches the assembly of claim 3, wherein the flat support structure is configured to house one or more components for operating the plurality of antennas (wherein the flat support structure further includes layer 22 having circuit 38 for operating the antenna and/or further includes layer 21 for MMIC circuit 32 for operating the antenna, e.g., see Col. 4, Lns. 10-33).
	Claim 26: Kochiyama teaches the assembly of claim 25, wherein the components include one or more of a processor, power supply, and a front end module (e.g., 32 is an MMIC processing circuit, Id.).
	Claim 27: the modified invention of Kochiyama teaches the antenna assembly of claim 1, wherein said plurality of recesses each form a pocket, and the electronic components are discrete devices that are received in the pocket (e.g., wherein the recesses are pockets and the devices are received therein as best understood).
	Claim 28: the modified invention of Kochiyama teaches the antenna assembly of claim 3, wherein said plurality of recesses each form a pocket, and the electronic components are discrete devices that are received in the pocket (e.g., wherein the recesses are pockets and the devices are received therein as best understood).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845